Citation Nr: 9920802	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  98-16 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Basis eligibility for Department of Veterans Affairs (VA) 
benefits.


REPRESENTATION

Appellant represented by:	Roberto Antonio Delos Reyes, 
Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

By letters dated in October 1996 and September 1997, the 
Regional Office (RO) notified the appellant that his claim 
for VA benefits was denied on the basis of a finding that he 
did not have verified service with the Armed Forces of the 
United States.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

The service department has certified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces.


CONCLUSION OF LAW

The appellant did not have the requisite service for 
eligibility for VA benefits.  38 U.S.C.A. §§ 101, 5107 (West 
1991); 38 C.F.R. §§ 3.1, 3.8, 3.6, 3.203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

In an affidavit dated in January 1995, many people certified 
that they had served with the appellant in the Philippine 
Army and that the reason he did not go to processing was that 
he was in the hospital. 

In a statement dated in September 1995, the General 
Headquarters of the Armed Forces of the Philippines certified 
that the appellant was carried as a private in the 
reconstructed guerilla roster.  

In an affidavit dated in March 1996, G.N.M. and P.P.C. 
indicated that they had served with the appellant and that he 
had been wounded in service.  They added that he had been 
treated by a United States Army medical team.  

In October 1996, the United States Army Reserve Personnel 
Center (ARPERCEN) certified that the appellant had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerillas, in the service of the United States 
Armed Forces.

In 1996, the appellant submitted records of medial treatment 
he received in January 1946 while he was apparently in 
service.  It was indicated that he was in "F" Company, 12th 
Infantry.

An undated affidavit reveals that the Commanding Officer of 
the 1st battalion, 12th infantry indicated that the appellant 
had been active in his guerilla unit, but that he had not 
been furnished any documents identifying him as a member of 
the guerilla organization.  

In 1996, a statement from the Veterans Federation of the 
Philippines revealed that the appellant was a recognized 
guerilla.  

In September 1997, ARPERCEN, following a request by the RO to 
reverify the appellant's service, found that no change was 
warranted in the previously negative certification.

Analysis

Eligibility for VA benefits is predicated upon an 
individual's legal status as a veteran of active military, 
naval or air service with the Armed Forces of the United 
States.  38 U.S.C.A. § 101(2),(24); 38 C.F.R. §§ 3.1, 3.6.

Service in the Philippine Scouts and in the organized 
military forces of the government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for the purposes of some VA benefits.  
38 U.S.C.A. § 107; 38 C.F.R. §§ 3.8, 3.9.  The provisions of 
38 C.F.R. § 3.8 and 3.9 further state that certifications by 
the service department will be accepted as establishing 
periods of recognized service as a Philippine scout, a member 
of the Philippine commonwealth Army serving with the Armed 
Forces of the United States, or as a guerilla.  It has been 
held by the Court that the service department's determination 
as to an individual's service shall be binding on the VA.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

VA is required to request verification of service from the 
appropriate service department or the public custodian of the 
service department records if evidence submitted by the 
claimant does not meet the necessary requirements:  it was 
issued by the service department; it contains needed 
information as to the length, time and character of service; 
and, in the opinion of the VA, it is genuine and accurate 
information.  38 C.F.R. § 3.203.  In Sarmiento v. Brown, 7 
Vet. App. 80 (1994), the Court explained that the language of 
38 C.F.R. § 3.203(c) indicates that the Secretary has 
voluntarily assumed an affirmative, non-statutory duty to 
request verification of service from the service department 
when an individual claiming eligibility for benefits fails to 
submit evidence of service or submits insufficient evidence.  

In this case, the service department has twice confirmed that 
the appellant had no verified service.  Accordingly, he 
cannot be deemed to be a proper claimant and he is not, by 
law, entitled to VA benefits.  The appellant has provided 
various documents purporting to demonstrate that he had 
verified service.  These have included a Philippine Army 
certificate and a certificate of registration with the 
Veterans Federation of the Philippines.  Such evidence is not 
binding on the VA and does not create a reasonable basis for 
disputing the finding of the service department.  Thus, the 
Board finds that the basic eligibility requirement of 
requisite service for entitlement to VA benefits has not been 
satisfied.  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  

Although the appellant has not raised constitutional issues, 
the Board notes that the law pertaining to Philippine service 
has been held not to violate the United States Constitution.  
See Quiban v. Veterans Administration, 928 F.2d 1154, 1158 
(D.C. Cir. 1991); see also Dacoron v. Brown,  4 Vet. App. 
115, 120 (1993); Dela Pena v. Derwinski, 2 Vet. App. 80,81 
(1992).

As a final matter, the Board observes that the proper course 
for the unsuccessful applicant who believes there is a reason 
to dispute the report of the service department or the 
contents of military records is to pursue such disagreement 
with the service department.  See Sarmiento, 7 Vet. App. at 
85. 


ORDER

Basic eligibility for VA benefits is denied.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

